DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “receiving first image data representing a first image; receiving first text data describing the first image; sending the first image data to an input layer of a convolutional neural network (CNN) trained to recognize objects; determining first feature data from a last convolutional layer of the CNN, the first feature data representing the first image data; sending the first feature data and the first text data to a decoder model comprising a temporal recurrent neural network (RNN) and an attentional model; generating, by the temporal RNN using a previous word of the first text data, a hidden state representation h; of a current word y; of the first text data; generating, by the attentional model, an image-dependent  attentional vector h, using the hidden state representation h; and the first feature data; determining a probability of the current word y; by inputting the image-dependent attentional vector h; into a softmax output layer of the attentional model; and displaying the score for the first text data, wherein the score is an indication of a descriptive capability of the first text data with respect to the first image”, or any variations thereof as recited.
Therefore, in light of the applicant’s arguments of record, the present clams are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


February 25, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662